In a proceeding (1) to transfer an action to recover damages for personal injuries, etc., from the Civil Court of the City of New York, Kings County, to the Supreme Court, Kings County, (2) to increase the ad damnum clauses of the complaint and (3) to amend the plaintiffs’ (petitioners’) bill of particulars, the appeals are from an order of the Supreme Court, Kings County, dated March 8, 1971, which granted the application. Order reversed, on the law, without costs, and application denied. No facts were presented which had recently come to the attention of petitioners to justify the granting of the application. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.